DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on 08/17/2022 has been entered and fully considered.
Claims 26-29, 31-36, 38-44, 46-47 and 51-54 are pending and were previously allowed in the last office action for being amended with canceled dependent claims indicated allowable if rewritten as independent with all intervening claims. The application is now allowed with Applicant cancelling claims 55-56 previously rejected under USC 103(a).
Allowable Subject Matter
Claims 26-29, 31-36, 38-44, 46-47 and 51-54 (renumbered 1-23) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 26 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…using a first modulation and coding scheme (MCS) and a first transmission power; and communicate with the second UE in the second communication direction on the resource elements using a second MCS and a second transmission power, wherein the communication with the second UE includes supplemental control information, and wherein the second MCS is at a lower MCS level than the first MCS and the second transmission power is less than the first transmission power.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of claim 26 is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 26.
Independent claim 36 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…obtain a scheduling grant from a base station of a wireless communication network to schedule the UE for secondary access to a set of resource elements on which to communicate with the base station in a first communication direction that is opposite from a second communication direction in which another UE is to communicate with the base station on the set of resource elements, wherein the scheduling grant indicates a type of supplemental control information to be communicated on the set of resource elements;.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of claim 36 is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 36.
Independent claim 42 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…a memory to store information related to a plurality of user equipments (UEs) that are in a radio resource control (RRC) Connected state with the base station, wherein the information includes a first list of UEs of the plurality of UEs that are to be scheduled for downlink transmissions in one or more subframes including the downlink resource group, and a second list of UEs of the plurality of UEs that are eligible for secondary access in the one or more subframes; and a processor coupled to the memory, the processor to: select a first UE from the first list and a second UE from the second list;….”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of claim 42 is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 42.
Independent claim 51 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…schedule a first user equipment (UE) for primary access in a downlink direction on resource elements of a wireless communication network; schedule a second UE for secondary access in an uplink direction on the resource elements, wherein the second communication direction is opposite the first communication direction, and wherein the second UE is selected for secondary access, from among a plurality of eligible UEs that have a UE-UE interference with the first UE that is below a threshold, based on a data rate or a latency of the plurality of eligible UEs….”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of claim 51 is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 51.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474